DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 12, 14, 15, 16, 17, 19, 33, 34, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0035699) in view of Hennig (US 2009/0170024).
Regarding claim 12.
Lu teaches method, comprising: driving a magnetization (50) of at least one registration marker of a first set of registration markers (116) within a reference level of a wafer (100) (fig 6); measuring (48) the magnetization of the at least one registration marker of the first set of registration markers (116); responsive to the measured magnetization of the at least one registration marker of the first set of registration markers, determining a location of the at least one registration marker of the first set of registration markers; determining (66) a location of at least one registration marker of a second set of 
Lu does not teach calculation of positional offset within a plane at least substantially parallel to a major surface of the wafer.
Hennig teaches determining a location of at least one registration marker of a second set of registration markers (310,330) (fig 2a) on an interest level of the wafer (930) (fig 9); and responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer within a plane at least substantially parallel to a major surface of the wafer (940) (fig 9) (paragraph 30-35).
It would have been obvious to one of ordinary skill in the art to use to use the positional data detected by the process taught by Lu to calculate positional offset with a horizontal lane, as taught by Hennig, in order to improve overlay accuracy, pattern fidelity, and manufacturability (paragraph 17)
  Regarding claim 14.
Lu teaches adjusting a future semiconductor fabrication process based on the calculated positional offset between the interest level of the wafer and the reference level of the wafer (paragraph 50).
Regarding claim 15.
Lu teaches determining a location of at least one registration marker of a second set of registration markers comprise optically determining the location of the at least one registration marker of the second set of registration markers (paragraph 46).
Regarding claim 16.
Lu teaches measuring the magnetization of the at least one registration marker of the first set of registration markers comprises: passing a response sensor (42) over a surface of the wafer (100) at a measurement site (102) (fig 4a,4b,6); detecting interactions between a magnetized tip of the response sensor (42) and the at least one registration marker (116) of the first set of registration markers (paragraph 32-40) (fig 1); and responsive to the detected interactions, determining the magnetization of the at least one registration marker of the first set of registration markers (paragraph 48-50).
Regarding claim 17.
Lu teaches a method, comprising: 
applying a magnetic field (50) to a wafer (100) having a first set of registration markers (102) disposed within a reference level (M1) of the wafer and comprising a ferromagnetic or antiferromagnetic material (paragraph 56); detecting one or more magnetic attributes of at least one registration marker of the first set of registration markers with a response sensor;
responsive to the detected one or more magnetic attributes, determining a location of the at least one registration marker (102) of the first set of registration markers (fig 4a,4b,6); determining a location of at least one registration marker of a second set of registration markers on an interest level of the wafer (paragraph 32-40); and

Lu does not teach calculation of positional offset within a plane at least substantially parallel to a major surface of the wafer.
Hennig teaches determining a location of at least one registration marker of a second set of registration markers (310,330) (fig 2a) on an interest level of the wafer (930) (fig 9); and 
responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer within a plane at least substantially parallel to a major surface of the wafer (940) (fig 9) (paragraph 30-35).
It would have been obvious to one of ordinary skill in the art to use to use the positional data detected by the process taught by Lu to calculate positional offset with a horizontal lane, as taught by Hennig, in order to improve overlay accuracy, pattern fidelity, and manufacturability (paragraph 17)
Regarding claim 19.
Lu teaches detecting one or more magnetic attributes comprises measuring a magnetization of the at least one registration marker of the first set of registration markers (paragraph 36,45,48).
Regarding claim 33.
Lu teaches a method, comprising: applying a magnetic field (50) to a wafer (100); 
detecting a response from at least one registration marker (102) of a first set of registration markers within the wafer (100) ; 
responsive to the detected response, determining a location of the at least one registration marker of the first set registration markers (102) (fig 2) (paragraph 32-40); 
determining a location of at least one registration marker (102) of a second set of registration markers; and responsive to respective determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between an interest level of the wafer and a reference level of the wafer (paragraph 45-50).
Lu does not teach calculation of positional offset within a plane at least substantially parallel to a major surface of the wafer.
Hennig teaches determining a location of at least one registration marker of a second set of registration markers (310,330) (fig 2a) on an interest level of the wafer (930) (fig 9); and 
responsive to the determined locations of the at least one registration marker of the first set of registration markers and the at least one registration marker of the second set of registration markers, calculating a positional offset between the interest level of the wafer and the reference level of the wafer within a plane at least substantially parallel to a major surface of the wafer (940) (fig 9) (paragraph 30-35).
It would have been obvious to one of ordinary skill in the art to use to use the positional data detected by the process taught by Lu to calculate positional offset with a 
 Regarding claim 34.
Lu teaches detecting a response from at least one registration marker of a first set of registration markers within the wafer comprises detecting photon emissions from the at least one registration marker of a first set of registration markers (paragraph 85).
Regarding claim 35.
Lu teaches detecting a response from at least one registration marker of a first set of registration markers within the wafer comprises detecting a DC magnetic field emitted the at least one registration marker of a first set of registration markers (paragraph 83).
Regarding claim 36.
Lu teaches disposing the at least one registration marker (102) of a first set of registration markers within recesses of a pattern within the wafer, the at least one registration marker comprising one or more circuits (fig 4a,b,6) (paragraph 53-60).   
 Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. 
The applicant argues that Lu does not teach all elements of the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the motivation to cannot be based on the applicant’s disclosure
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 The applicant argues that Lu does not provide a motivation for combination with Hennig.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Motivation for combination is not restricted to what is disclosed in the primary prior art reference.  Motivation can be derived common knowledge or the prior art, the applicant will note that Hennig comprises prior art and was explicitly noted as providing motivation for combination.  In the present case Hennig teaches how to use reference marks to calculate lateral offset and the value of using reference marks to determine lateral offset, said value being to improve accuracy during the manufacture of integrated circuits.
The applicant argues that Lu does not teach two sets of registration markers laterally offset in a plane parallel to the major surface.
The applicant will note that Lu teaches a registration mark in in a plane parallel to the major surface and Hennig teaches two sets of registration markers laterally offset in a plane parallel to the major surface.  The rejection was made over Lu in view of Hennig, Hennig teaches two sets of laterally offset registration marks in order that registration marks can be used for calculating lateral offset. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817